878 F.2d 1445
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.T. Allan COMP, Petitioner,v.DEPARTMENT OF the INTERIOR, Respondent.
No. 88-3412.
United States Court of Appeals, Federal Circuit.
May 12, 1989.

Before NIES, Circuit Judge, BALDWIN, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
By petition, T. Allan Comp alleged that the Department of the Interior, National Park Service, denied him reemployment priority rights.  The initial decision of the Merit Systems Protection Board, Docket No. SE03308810062, which became final after the full board denied review, dismissed Comp's petition for lack of jurisdiction.  Comp seeks review of that final decision.  We affirm.

OPINION

2
The board does not have plenary jurisdiction.  Instead, "its jurisdiction is limited to those areas specifically granted by statute or regulation."    Cowan v. United States, 710 F.2d 803, 805 (Fed.Cir.1983).  Moreover, the petitioner has the burden of showing jurisdiction.  Carey v. Merit Sys. Protection Bd., 768 F.2d 1338, 1339 (Fed.Cir.1985).  We have considered each of Comp's arguments, but are unpersuaded either that Comp has met his burden or that any error was committed by the administrative judge or by the full board.  See 5 U.S.C. Sec. 7703(c) (1982);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).  Accordingly, the decision of the board is affirmed.